52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Joel R. EVANS, Appellant,v.Harold W. CLARKE, Warden of the Nebraska State Penitentiary, Appellee.
No. 94-2145
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 24, 1995Filed:  Apr. 25, 1995

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Joel R. Evans, a prisoner in state custody, appeals from the district court's1 order denying his 28 U.S.C. Sec. 2254 petition for habeas corpus.  After careful review of the record and the parties' briefs, we conclude that the issues Evans raises on appeal are without merit and that an opinion on these issues would have no precedential value.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.



1
 The HONORABLE RICHARD G. KOPF, United States District Judge for the District of Nebraska, adopting the report and recommendation of the HONORABLE DAVID L. PIESTER, United States Magistrate Judge for the District of Nebraska